Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 7 is objected to because of the following informalities:  It recites “ate least” in line 2 which is not proper to the claim language.  For examining purpose, it read as “at least”. Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 4, 6-15 and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Ongkojoyo, US PGPUB 20060045599 in view of Fang, US PGPUB 20030044216.

As to claim 1, Ongkojoyo discloses a computer input device, comprising: a housing (e.g. the housing of the customizable keyboard system 10, fig. 1);
a set of key mechanisms in the housing, each key mechanism including a keycap and a switch (e.g. the key mechanism of the customizable keyboard system 10, fig. 1);
a modifiable key mechanism adjacent to at least one of the key mechanisms of the set of key mechanisms (e.g. interlocking mechanism of fig. 6), 
the modifiable key mechanism including: a subkey including a first conductor (e.g. keyboard adaptor, fig. 3);
a support structure positioned between the subkey and the housing (e.g. input/output port 120, fig. 1);
a key structure removably mountable to the subkey opposite the support structure and including a second conductor configured to provide electrical communication between an electronic component in the key structure and the first conductor of the subkey (e.g. one or more of detachable keys, fig. 1).
Ongkojoyo does not specifically disclose first and second conductors for providing electrical communication between components.
However, in the same endeavor, Fang discloses first and second conductors for providing electrical communication between components (first and second conductive membrane layers 4 and 2 respectively, fig. 2).
Therefore, it would have been obvious to one of ordinary skill in the art to modify the disclosure of Ongkojoyo to further include Fang’s conductive membranes configuration method in order to improve key input transmission with intention of activating desired function effectively. 

As to claim 12, Ongkojoyo discloses a key input device, comprising: an input device key having a housing containing an electronic component and a first electrical conductor (e.g. the housing of the customizable keyboard system 10, fig. 1);
an enclosure including a second electrical conductor and defining a recess in which the input device key is positionable, the recess having a bottom surface; wherein the input device key is biased to a raised position relative to the bottom surface of the recess and is movable to a depressed position relative to the bottom surface (e.g. one or more of detachable keys, fig. 1; wherein the detachable position read as raised position).
 Ongkojoyo does not specifically disclose the first electrical conductor is configured to transfer power to the electronic component from the second electrical conductor while the input device key is in the raised position.
However, in the same endeavor, Fang discloses the first electrical conductor is configured to transfer power to the electronic component from the second electrical conductor while the input device key is in the raised position ([0024] when the keyboard frame 52 subjects to an external force, the jutting stub 54 under the top layer 5 will be moved downwards to depress the first conductive membrane layer 4, consequently the first conductive circuit 41 of the first conductive membrane layer 4 will be moved downwards to pass through the opening 31 and contact the second conductive circuit 21 of the first conductive membrane layer 2 to output a command signal, and through the interrupt device 23 transmit to the computer processor).
Therefore, it would have been obvious to one of ordinary skill in the art to modify the disclosure of Ongkojoyo to further include Fang’s conductive membranes configuration method in order to improve key input transmission with intention of activating desired function effectively.

As to claim 19, Ongkojoyo discloses a modifiable key mechanism, comprising: a support structure having a top end (e.g. the top portion of the customizable keyboard system);
an input device having a housing, an input sensor, and at least one conductor (e.g. the housing of the customizable keyboard system 10, fig. 1);
wherein the input device is movable between: a first configuration positioned over the top end of the support structure and configured to receive electrical power to the at least one conductor via the support structure; and a second configuration separated from the support structure and operable to receive user input via the input sensor (e.g. the fixed and detachable position of the detachable keyboard keys of the customizable keyboard system 10, fig. 1).
Ongkojoyo does not specifically disclose the input device configured to receive electrical power to the at least one conductor via the support structure.
However, in the same endeavor, Fang discloses the input device configured to receive electrical power to the at least one conductor via the support structure ([0024] when the keyboard frame 52 subjects to an external force, the jutting stub 54 under the top layer 5 will be moved downwards to depress the first conductive membrane layer 4, consequently the first conductive circuit 41 of the first conductive membrane layer 4 will be moved downwards to pass through the opening 31 and contact the second conductive circuit 21 of the first conductive membrane layer 2 to output a command signal, and through the interrupt device 23 transmit to the computer processor).
Therefore, it would have been obvious to one of ordinary skill in the art to modify the disclosure of Ongkojoyo to further include Fang’s conductive membranes configuration method in order to improve a usage flexibility with intention of using the keyboard in multiple environments.

As to claim 2, the combination of Ongkojoyo and Fang discloses the computer input device of claim 1. The combination further discloses the support structure provides an electrically conductive path between the first conductor of the subkey and at least one of a source of electrical energy and a path for electronic communication (Fang, [0024] when the keyboard frame 52 subjects to an external force, the jutting stub 54 under the top layer 5 will be moved downwards to depress the first conductive membrane layer 4, consequently the first conductive circuit 41 of the first conductive membrane layer 4 will be moved downwards to pass through the opening 31 and contact the second conductive circuit 21 of the first conductive membrane layer 2 to output a command signal, and through the interrupt device 23 transmit to the computer processor).

As to claim 4, the combination of Ongkojoyo and Fang discloses the computer input device of claim 1. The combination further discloses the key structure houses an energy storage device electrically connected to the second conductor (Fang, [0024] when the keyboard frame 52 subjects to an external force, the jutting stub 54 under the top layer 5 will be moved downwards to depress the first conductive membrane layer 4, consequently the first conductive circuit 41 of the first conductive membrane layer 4 will be moved downwards to pass through the opening 31 and contact the second conductive circuit 21 of the first conductive membrane layer 2 to output a command signal, and through the interrupt device 23 transmit to the computer processor).

As to claim 6, the combination of Ongkojoyo and Fang discloses the computer input device of claim 1. The combination further discloses a gap is formed between the subkey and the key structure while the key structure is mounted to the subkey (Ongkojoyo, see fig. 1).

As to claim 7, the combination of Ongkojoyo and Fang discloses the computer input device of claim 1. The combination further discloses the key structure has a top surface having an at-rest position at a height of ate least one of the keycaps of the set of key mechanisms while the key structure is mounted to the subkey (Ongkojoyo, e.g. the fixed and detachable position of the detachable keyboard keys of the customizable keyboard system 10, fig. 1).

As to claim 8, the combination of Ongkojoyo and Fang discloses the computer input device of claim 1. The combination further discloses the first conductor faces upward and the second conductor faces downward (Fang, [0024] when the keyboard frame 52 subjects to an external force, the jutting stub 54 under the top layer 5 will be moved downwards to depress the first conductive membrane layer 4, consequently the first conductive circuit 41 of the first conductive membrane layer 4 will be moved downwards to pass through the opening 31 and contact the second conductive circuit 21 of the first conductive membrane layer 2 to output a command signal, and through the interrupt device 23 transmit to the computer processor).

As to claim 9, the combination of Ongkojoyo and Fang discloses the computer input device of claim 1. The combination further discloses the first conductor comprises a first set of at least three conductors and wherein the second conductor comprises at least a second set of at least three conductors configured to respectively engage the first set of at least three conductors (Fang, e.g. the configuration of first and second conductive layers 4 and 2, fig. 2).

As to claim 10, the combination of Ongkojoyo and Fang discloses the computer input device of claim 9. The combination further discloses one or more of the at least three conductors of the first and second sets is configured for data transfer and one or more of the at least three conductors of the first and second sets is configured for power transfer (Ongkojoyo, e.g. the arrangement of the three ports 110, 120 and 130 with their associated components).

As to claim 11, the combination of Ongkojoyo and Fang discloses the computer input device of claim 1. The combination further discloses the subkey is biased away from the housing by a switch (Ongkojoyo, [0022] the customizable keyboard can be programmed to respond in a specific way to each key pressed through an input output port (130)).

As to claim 13, the combination of Ongkojoyo and Fang discloses the key input device of claim 12. The combination further discloses a conductive biasing member positioned between the input device key and the bottom surface (Fang, [0024] when the keyboard frame 52 subjects to an external force, the jutting stub 54 under the top layer 5 will be moved downwards to depress the first conductive membrane layer 4, consequently the first conductive circuit 41 of the first conductive membrane layer 4 will be moved downwards to pass through the opening 31 and contact the second conductive circuit 21 of the first conductive membrane layer 2 to output a command signal, and through the interrupt device 23 transmit to the computer processor).

As to claim 14, the combination of Ongkojoyo and Fang discloses the key input device of claim 13. The combination further discloses the conductive biasing member is elastically deflectable in response to a downward force applied to the input device key (Fang, [0024] when the keyboard frame 52 subjects to an external force, the jutting stub 54 under the top layer 5 will be moved downwards to depress the first conductive membrane layer 4, consequently the first conductive circuit 41 of the first conductive membrane layer 4 will be moved downwards to pass through the opening 31 and contact the second conductive circuit 21 of the first conductive membrane layer 2 to output a command signal, and through the interrupt device 23 transmit to the computer processor).

As to claim 15, the combination of Ongkojoyo and Fang discloses the key input device of claim 14. The combination further discloses the conductive biasing member is compressible in response to the downward force (Fang, [0024] when the keyboard frame 52 subjects to an external force, the jutting stub 54 under the top layer 5 will be moved downwards to depress the first conductive membrane layer 4, consequently the first conductive circuit 41 of the first conductive membrane layer 4 will be moved downwards to pass through the opening 31 and contact the second conductive circuit 21 of the first conductive membrane layer 2 to output a command signal, and through the interrupt device 23 transmit to the computer processor).

As to claim 20, the combination of Ongkojoyo and Fang discloses the modifiable key mechanism of claim 19. The combination further discloses the housing includes a connector apparatus attachable to the top end of the support structure (Ongkojoyo, [0012] the keyboard can be used alone, connected with a special adapter in addition to a regular keyboard, or used as a master to a regular keyboard that can be connected to it). 


Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Ongkojoyo and Fang as applied to claim 1 above, and further in view of Heberlein et al., US PGPUB 20150116222 hereinafter referenced as Heberlein.

As to claim 3, the combination of Ongkojoyo and Fang does not specifically disclose the computer input device of claim 1, wherein the support structure includes a scissor mechanism.
However, in the same endeavor, Heberlein discloses the support structure includes a scissor mechanism (see figs. 3 and 4).
Therefore, it would have been obvious to one of ordinary skill in the art to modify the disclosure of Ongkojoyo and Fang to further include Heberlein’s key activation mechanism in order to improve key activating method with intention of fulfilling the end user’s need.

Claims 5 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Ongkojoyo and Fang as applied to claim 1 above, and further in view of Hwang et al., US PGPUB 20120194443 hereinafter referenced as Hwang.

As to claim 5, the combination of Ongkojoyo and Fang does not specifically disclose the key structure is magnetically mountable to the subkey.
However, in the same endeavor, Hwang discloses the key structure is magnetically mountable to the subkey ([0046] Referring to FIG. 7, FIG. 7 is a schematic diagram showing that multiple detachable keys are attracted to a magnetism attracting object to form a keyboard 7 simulating a game controller).
Therefore, it would have been obvious to one of ordinary skill in the art to modify the disclosure of Ongkojoyo and Fang to further include Hwang’s key installing mechanism in order to improve key activating method with intention of fulfilling the end user’s need.

As to claim 17, the combination of Ongkojoyo and Fang does not specifically disclose the key input device of claim 12, wherein the input device key is magnetically biased to the raised position by a magnetic element in the recess.
However, in the same endeavor, Hwang discloses the input device key is magnetically biased to the raised position by a magnetic element in the recess ([0046] Referring to FIG. 7, FIG. 7 is a schematic diagram showing that multiple detachable keys are attracted to a magnetism attracting object to form a keyboard 7 simulating a game controller).
Therefore, it would have been obvious to one of ordinary skill in the art to modify the disclosure of Ongkojoyo and Fang to further include Hwang’s key installing mechanism in order to improve key activating method with intention of fulfilling the end user’s need.

Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Ongkojoyo and Fang as applied to claim 1 above, and further in view of Madison et al., US PGPUB 20200218362 hereinafter referenced as Madison.

As to claim 16, the combination of Ongkojoyo and Fang does not specifically disclose the key input device of claim 12, wherein the second electrical conductor comprises a transmit coil and the first electrical conductor comprises a receiving coil.
However, in the same endeavor, Madison discloses the second electrical conductor comprises a transmit coil and the first electrical conductor comprises a receiving coil (As shown in FIG. 1, the resilient component 14 is illustratively embodied as a metal coil spring 14).
Therefore, it would have been obvious to one of ordinary skill in the art to modify the disclosure of Ongkojoyo and Fang to further include Madison’s coil arranging mechanism in order to improve key activating method with intention of fulfilling the end user’s need.

Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Ongkojoyo and Fang as applied to claim 1 above, and further in view of Jones et al., US PGPUB 20050231485 hereinafter referenced as Jones.

As to claim 18, the combination of Ongkojoyo and Fang does not specifically disclose the key input device of claim 12, wherein the electronic component comprises a battery chargeable via the first electrical conductor.
However, in the same endeavor, Jones discloses the electronic component comprises a battery chargeable via the first electrical conductor ([0009] when in a nested arrangement, the removable section can be powered by the base unit for battery recharging power management).
Therefore, it would have been obvious to one of ordinary skill in the art to modify the disclosure of Ongkojoyo and Fang to further include Jones’s battery installing mechanism in order to improve key activating method with intention of fulfilling the end user’s need.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAHLU OKEBATO whose telephone number is (571)270-3375. The examiner can normally be reached Mon - Fri 8:00 - 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, WILLIAM BODDIE can be reached on 571-272-0666. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SAHLU OKEBATO/           Primary Examiner, Art Unit 2625                                                                                                                                                                                             
11/4/2022